1    Michael J. Gearin, WSBA # 20982                         Honorable Christopher M. Alston
     David C. Neu, WSBA # 33143                              Chapter 11
2    Brian T. Peterson, WSBA # 42088                         Hearing Location: Seattle, Rm. 7206
     K&L GATES LLP                                           Hearing Date: Wednesday, March 13, 2019
3    925 Fourth Avenue, Suite 2900                           Hearing Time: 9:30 a.m.
     Seattle, WA 98104-1158                                  Response Date: March 4, 2019
4    (206) 623-7580

5

6

7
                                  UNITED STATES BANKRUPTCY COURT
8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
9
     In re:                                                   Case No. 16-11767-CMA
10
     NORTHWEST TERRITORIAL MINT, LLC,                         SUPPLEMENTAL SUBMISSION IN
11            Debtor.                                         SUPPORT OF FEE APPLICATIONS OF
                                                              PROFESSIONALS
12

13
              The Chapter 11 Trustee for Northwest Territorial Mint, LLC (the “Trustee”), along with the
14
     Trustee’s accountants, Cascade Capital Group, LLC (“Cascade”), the Trustee’s counsel, K&L Gates
15
     LLP (“K&L Gates”), and Miller Nash Graham & Dunn LLP (“Miller Nash”), counsel for the
16
     Official Committee for Unsecured Creditors hereby submit this combined Supplemental Submission
17
     in support of their respective applications for compensation (the “Professionals’ Applications”) in
18
     advance of the continued hearing thereon. In support thereof, the Trustee, Cascade, K&L Gates and
19
     Miller Nash (collectively, the “Professionals”) respectfully state as follows:
20
              The Professionals filed their fee applications on October 12, 2018 (Dkt. #1894) and
21
     November 11, 2018 (Dkt. #s 1924, 1926, and 1928). Initial hearings on the applications were held
22
     on December 7, 2018. The Professionals provided supplemental information and declarations
23
     pursuant to the direction of the Court and a subsequent hearing on the Professionals’ Applications
24
     was held on February 1, 2019. At the February 1, 2019 hearing, the Trustee’s counsel inquired as to
25

26

                                                                                       K&L GATES LLP
     SUPPLEMENTAL SUBMISSION IN SUPPORT OF FEE                                   925 FOURTH AVENUE, SUITE 2900
                                                                                SEATTLE, WASHINGTON 98104-1158
     APPLICATIONS THE PROFESSIONALS - 1                                             TELEPHONE: (206) 623-7580
                                                                                     FACSIMILE: (206) 623-7022
     502105087 v5


 Case 16-11767-CMA           Doc 2043     Filed 03/11/19     Ent. 03/11/19 10:41:06           Pg. 1 of 5
1    whether the Court would entertain a proposal for a reduction in the request of the Professionals for

2    allowance of compensation and the Court indicated that it would consider such a written proposal if

3    submitted. The Professionals believe that the fees and costs incurred were reasonable and necessary

4    to the administration of the estate and have been supported by the various filings to date. In an effort

5    to resolve all objections and concerns to the pending Professionals’ Application, and to help expedite

6    the conclusion of the administration of this case, the Professionals are prepared to reduce the

7    amounts of the requested awards of compensation notwithstanding the complexity and difficulty of

8    this estate, the distribution of over $30 million to creditors throughout the course of the case, and the

9    significant impact to the Professionals who worked diligently on this case.

10            The pending applications of the Professionals total the amount of $5,501,553.24 (with

11   Trustee’s fees calculated pursuant to the § 326 cap) as reflected below:

12                                Fees                   Costs                Total
         Trustee                 $906,310.00              $3,679.30         $909,989.30
13
         Cascade Capital         $926,742.20             $27,147.00         $953,889.20
14       K&L Gates             $3,080,792.51            $172,745.23       $3,253,537.74
         Miller Nash             $384,137.00                   $0.00        $384,137.00
15
         Total                 $5,297,981.71            $203,571.53       $5,501,553.24
16

17            The applications of the Trustee and his professionals are for the period from the inception of
18   the case through September 30, 2018. The application of counsel for the Creditors Committee is for
19   the period from the inception of the case to October 12, 2018. Since the filing of the applications
20   through January 31, 2019, the Professionals have incurred more than a $600,000 in additional fees
21   and expenses. 1 While there are a few remaining assets to be administered and the administration of
22   the estate is in its final wind down phase, the Professionals will incur additional fees and costs in the
23   final administration of the case. 2
24
     1
25   2
      Per monthly operating report, accrued professional fees and expenses through January 31, 2019 were $6,121,144.
      There are only two remaining unpaid administrative claims, other than professional claims, with total unpaid allowed
26   amount of $9,300. Those are Kelsey Jordana (unpaid amount $230) and Port City Centre (unpaid amount $8,955). The

                                                                                                 K&L GATES LLP
     SUPPLEMENTAL SUBMISSION IN SUPPORT OF FEE                                             925 FOURTH AVENUE, SUITE 2900
                                                                                          SEATTLE, WASHINGTON 98104-1158
     APPLICATIONS THE PROFESSIONALS - 2                                                       TELEPHONE: (206) 623-7580
                                                                                               FACSIMILE: (206) 623-7022
     502105087 v5


 Case 16-11767-CMA             Doc 2043        Filed 03/11/19        Ent. 03/11/19 10:41:06             Pg. 2 of 5
1             As of January 31, 2019, the estate held $2,203,663 in cash. The remaining assets of the

2    estate are of uncertain value, but it is clear that the estate will never have sufficient resources to pay

3    the fees and costs that have been applied for, let alone the fees and costs that have been incurred

4    since the filing of the Professionals’ Applications and those that will be required to close the case.

5    In addition, the Court has expressed concerns regarding the allowability of certain categories of

6    services provided by the Professionals. In view of these facts and concerns, if the Court will allow

7    the fees and expenses in reduced amounts, the Professionals propose to reduce the application

8    amounts as follows to cover all fees and costs through closure of the estate:

9                                      Application                  Proposal                 Reduction
                                    Fees            Fees &                               Fees        Fees &
10                                                   Costs                                            Costs
11    Trustee                      $906,310   $909,989                $513,403   ($392,907)   ($396,586)
      Cascade Capital              $926,742   $953,889                $514,143   ($412,599)   ($439,746)
12
      K&L Gates                  $3,080,793 $3,253,537              $1,826,004 ($1,254,789) ($1,427,532)
13    Miller Nash                  $384,137   $384,137                $210,568   ($173,569)   ($173,569)
      Total                      $5,297,982 $5,501,553              $3,064,118 ($2,233,864) ($2,437,434)
14
              The final reduction in payment to the Professionals in fact will exceed $3,000,000 due to the
15
     additional fees already incurred, and the fees remaining to be incurred through closing of the estate,
16
     none of which will be paid given the estate’s financial circumstances. Under any analysis, this is a
17
     significant loss to the Professionals. The Professionals make this proposal in order to facilitate the
18
     Court’s examination of the merits of allowance for various categories of fees and expenses and to
19
     reduce the costs 3 of further submissions by the Professionals in support of the applications. The
20

21
     Trustee has proposed paying these two allowed administrative claims in full before making distributions on the allowed
22   professional fees. There are more than $73 million in filed claims in the case and the administration of those claims
     would require extraordinary additional time and expense with little benefit to unsecured creditors without administrative
23   priority.
     3
       For example, the Professionals have applied for approximately $264,000 in out of pocket expenses, including
24   approximately $26,000 of out of pocket noticing costs. The Court has expressed a desire to see a further categorization
     of these expenses, but the effort that would be required to provide such a breakdown would be time consuming and
25   would be more than adequately addressed through the proposed reduction in requested allowance. In view of the
     reduction of the amount of the fee requests of more than $2.4 million, the Professionals request that they be relieved of
26   the obligation to provide further categorization of the expenses. The Professionals will, of course, comply with any and

                                                                                                   K&L GATES LLP
     SUPPLEMENTAL SUBMISSION IN SUPPORT OF FEE                                               925 FOURTH AVENUE, SUITE 2900
                                                                                            SEATTLE, WASHINGTON 98104-1158
     APPLICATIONS THE PROFESSIONALS - 3                                                         TELEPHONE: (206) 623-7580
                                                                                                 FACSIMILE: (206) 623-7022
     502105087 v5


 Case 16-11767-CMA              Doc 2043        Filed 03/11/19         Ent. 03/11/19 10:41:06             Pg. 3 of 5
1    Professionals submit that the proposed allowance amounts of fees and expenses in substantially

2    reduced amounts are reasonable and necessary and should be allowed.

3                                                    I.       CONCLUSION

4             The Professionals request that the Court allow fees and expenses in the substantially reduced

5    amounts indicated above, defer decision with respect to the allowance or disallowance of all other

6    amounts in the applications until case closing and authorize the Trustee to distribute the sum of

7    $2 million in partial satisfaction of the allowed fees and costs.

8             DATED this 11th day of March, 2019.

9
                                                                 K&L GATES LLP
10

11                                                               By /s/ Michael J. Gearin____________
                                                                   Michael J. Gearin, WSBA #20982
12                                                                 David C. Neu, WSBA #33143
                                                                   Brian T. Peterson, WSBA #42088
13                                                               Attorneys for Mark Calvert, Chapter 11 Trustee

14                                                               MILLER NASH GRAHAM & DUNN LLP

15
                                                                 By /s/ Mark D Northrup____________
16                                                                 Mark D. Northrup, WSBA #16947
                                                                 Attorneys for the Official Unsecured
17                                                               Creditors Committee

18

19

20

21

22

23

24

25
     all directions from the court regarding additional disclosures or documentation required by the Court and this proposal
26   should not be construed as a request for relief from such instruction.

                                                                                                   K&L GATES LLP
     SUPPLEMENTAL SUBMISSION IN SUPPORT OF FEE                                               925 FOURTH AVENUE, SUITE 2900
                                                                                            SEATTLE, WASHINGTON 98104-1158
     APPLICATIONS THE PROFESSIONALS - 4                                                         TELEPHONE: (206) 623-7580
                                                                                                 FACSIMILE: (206) 623-7022
     502105087 v5


 Case 16-11767-CMA              Doc 2043        Filed 03/11/19         Ent. 03/11/19 10:41:06             Pg. 4 of 5
1                                      CERTIFICATE OF SERVICE

2             The undersigned declares as follows:

3           That she is a paralegal in the law firm of K&L Gates LLP, and on March 11, 2019, she
     caused the foregoing document to be filed electronically through the CM/ECF system which caused
4    Registered Participants to be served by electronic means, as fully reflected on the Notice of
     Electronic Filing.
5
             I declare under penalty of perjury under the laws of the State of Washington and the United
6    States that the foregoing is true and correct.

7             Executed on the 11th day of March, 2019 at Seattle, Washington.

8
                                                          /s/ Denise A. Lentz
9                                                         Denise A. Lentz

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                       K&L GATES LLP
     SUPPLEMENTAL SUBMISSION IN SUPPORT OF FEE                                   925 FOURTH AVENUE, SUITE 2900
                                                                                SEATTLE, WASHINGTON 98104-1158
     APPLICATIONS THE PROFESSIONALS - 5                                             TELEPHONE: (206) 623-7580
                                                                                     FACSIMILE: (206) 623-7022
     502105087 v5


 Case 16-11767-CMA          Doc 2043     Filed 03/11/19     Ent. 03/11/19 10:41:06            Pg. 5 of 5
